

116 HR 2496 IH: Tribal Border Crossing Parity Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2496IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Kilmer (for himself, Ms. Stefanik, Mr. Higgins of New York, Mr. Cole, Mr. Gallego, Mr. Young, and Ms. DelBene) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide the right of American Indians born in Canada or the United States to pass the borders of
			 the United States to any individual who is a member, or is eligible to be
			 a member, of a Federally recognized Indian tribe in the United States or
			 Canada, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Border Crossing Parity Act. 2.American Indians born in Canada or the United StatesSection 289 of the Immigration and Nationality Act (8 U.S.C. 1359) is amended—
 (1)by inserting after born in Canada the following: or the United States; and (2)by inserting after but such right shall extend only to persons the following: who are members, or are eligible to be members, of a Federally recognized Indian tribe in the United States or Canada, or .
			